Citation Nr: 0029410	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  92-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of injuries 
to the right ulna and right radius (major), currently 
evaluated as 10 percent disabling after a reduction of 20 
percent for the preservice degree of impairment under the 
provisions of 38 C.F.R. § 4.22.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1977 to 
February 1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO), which denied entitlement to increased 
rating for right ulna and radius injuries.  The denial was 
confirmed and continued by an April 1992 rating decision.  
The appellant was afforded a hearing before a member of the 
Board at the VARO in October 1992.  The Board subsequently 
remanded this case for additional development in July 1993 
and May 1995.  The VARO confirmed and continued denial of the 
benefits sought in February 1994 and March 1996 rating 
decisions.  In December 1996, the claim of entitlement to an 
increased rating for right ulna and radius injuries was again 
remanded by the Board for additional development, which 
included a VA examination.  The VARO confirmed and continued 
the denial of the claim for increase in an April 1997 rating 
decision.  This case was returned to the Board for 
appropriate disposition.  In an August 1997 decision, the 
Board denied the claim for increase.  This decision was 
vacated and remanded to the Board by order of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) in June 1998 and, in November 1998, the claim was 
remanded by Board pursuant to the terms of the granted motion 
to vacate and remand the Board's August 1997 decision.  This 
case was remanded again by the Board in December 1999 and has 
now been returned to the Board for consideration.




REMAND

As indicated in the Board's December 1999 remand decision, a 
hearing on appeal is granted when a desire to appear in 
person is expressed. 38 C.F.R. § 20.700.  The member 
presiding at the hearing participates in the final 
determination of the claim.  38 C.F.R. § 20.707.  While a 
hearing before a member of the Board was conducted in October 
1992 in this case, the individual who conducted that hearing 
is no longer a member of the Board.  As such, a hearing has 
not been conducted by a person capable of participating in 
the final determination of the claim and we observe that the 
appellant's representative has specifically requested another 
hearing before a member of the Board at the VARO.  This 
request was timely.  38 C.F.R. § 20.1304.  Although the 
appellant's representative subsequently, in a letter dated 
December 1999, stated that the appellant "hereby withdraws 
his request for a hearing," a signed statement from the 
appellant acknowledging consent with this action was not 
associated with the letter.  See 38 C.F.R. § 20.702(e) 
(1999).  Therefore, for this and other unrelated reasons, the 
Board remanded this case in December 1999 so that a hearing 
could be scheduled, if necessary.

A review of the record following the Board's December 1999 
remand decision discloses that the appellant never submitted 
a signed statement reflecting a desire to forego his right to 
another hearing in this matter.  Consequently, VARO should 
have scheduled the appellant for another hearing before a 
member of the Board at the local VA office.  This was not 
done and, therefore, remand is, regrettably, again necessary.  
See Stegall v. West, 11 Vet.App. 268 (1998)(any failure to 
comply with the terms of a Board remand necessitates another 
remand, otherwise the Board errs in failing to insure 
compliance).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VARO for the following action:

VARO should schedule the appellant for a 
hearing before a member of the Board at 
the VARO.  A copy of the notice of the 
scheduled hearing should be associated 
with the claims folder.
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
VARO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


